Exhibit THE CONTRACT FOR COOPERATIVE DINNER SHOW 　　　　　　　　　Chapter 1Parties of the Cooperative Venture 1.01 Parties to this contract are as follows: Shan Xi Kai Da Lv You Gu Wen You Xian Gong Si, registered with Shan Xi in　China,　and　its　legal address is at Ju Jia Zhuang West, Xi Jiao, Xi An city, China. 　　Legal representative:　 Name: Ke Xianyan 　　　　　　　　　　　　Position: president 　　　　　　　　　　　　Nationality: Chinese 　　Shan Xi E Pang Gong Tourism Development Ltd. (hereinafter referred to as Party A together with the first company above mentioned),　registered with Shan Xi in China. Its legal address at Ju Jia Zhuang West, Xi Jiao, Xi An city, China. 　　Legal representative:　 Name: Lei Yingkui 　　　　　　　　　　　　Position: chairman 　　　　　　　　　　　　Nationality: Chinese Xi'an Si Jian Wen Hua Chuan Bo Co. Ltd. (hereinafter referred to as　Party B),　registered with Guangzhou in China. Its legal address at 308, 138 Ti Yu Road East, Tianhe, Guangzhou, China. 　　Legal representative:　 Name: Guoqiang Zhan 　　　　　　　　　　　　Position: President 　　　　　　　　　　　　Nationality: Chinese Chapter 2The Purpose, Scope and Scale of
